Case: 14-60085      Document: 00513092198         Page: 1    Date Filed: 06/24/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                      Fifth Circuit

                                                                                FILED
                                                                             June 24, 2015
                                    No. 14-60085
                                  Summary Calendar                           Lyle W. Cayce
                                                                                  Clerk


ERICK M. PEREZ, also known as Erick Miguel Perez Valencia, also known as
Erick Miguel Perez,

                                                 Petitioner

v.

LORETTA LYNCH, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A072 451 373


Before PRADO, OWEN, and GRAVES, Circuit Judges.
PER CURIAM: *
       Erick M. Perez, a native and citizen of El Salvador, petitions for review
of an order of the Board of Immigration Appeals (BIA) summarily dismissing
his appeal from the Immigration Judge’s (IJ) order denying cancellation of
removal, asylum, withholding of removal, and protection under the Convention
Against Torture. Perez argues only that the IJ erred by denying cancellation
of removal under 8 U.S.C. § 1229b(a) and that he is entitled to cancellation of

       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60085    Document: 00513092198     Page: 2   Date Filed: 06/24/2015


                                 No. 14-60085

removal under the Nicaraguan Adjustment and Central American Relief Act
(NACARA).     He does not address the denial of his claims for asylum,
withholding of removal, and protection under the CAT; address the BIA’s
summary dismissal of his appeal; or brief his claim for voluntary departure.
These issues are therefore abandoned. See Chambers v. Mukasey, 520 F.3d
445, 448 n.1 (5th Cir. 2008); Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th
Cir.2003).
      Perez failed to exhaust his administrative remedies regarding the denial
of cancellation of removal pursuant to § 1229b(a) by failing to raise any
meaningful arguments on appeal to the BIA. Thus, we lack jurisdiction to
review this issue. See Townsend v. U.S. Dep’t of Justice I.N.S., 799 F.2d 179,
182 (5th Cir. 1986); 8 U.S.C. § 1252(d). We also lack jurisdiction to review
Perez’s claim that he was eligible for special rule cancellation under NACARA,
because this issue was raised for the first time in a reconsideration motion to
the BIA and is therefore unexhausted. See § 1252(d); Omari v. Holder, 562
F.3d 314, 319 (5th Cir. 2009).
      With respect to the BIA’s denial of the motion to reconsider Perez’s claim
for cancellation of removal under § 1229b(a), Perez has abandoned any
challenge to the denial by failing to address the BIA’s determination that the
motion was untimely. See Chambers, 520 F.3d at 448 n.1; Soadjede, 324 F.3d
at 833. To the extent that Perez’s reconsideration motion was a timely motion
to reopen, he does nothing more than argue in a conclusory fashion that his
family would suffer extreme hardship and fails to address the standard for
reopening. See 8 U.S.C. § 1229a(c)(7)(B); I.N.S. v. Abudu, 485 U.S. 94, 104
(1988).   Thus, Perez has abandoned any objection to that decision.          See
Chambers, 520 F.3d at 448 n.1; Soadjede, 324 F.3d at 833.
      PETITION DISMISSED IN PART FOR LACK OF JURISDICTION;
DENIED IN PART.

                                       2